On Application eor Rehearing.
Levy, J.
Relator applies for a rehearing, on the ground, that his contract with the City of Shreveport was made prior to the passage of its existing charter, which prescribes the mode and manner in which payments by the city shall be made, and that, when said contract was entered into, there was no limitation on its taxing powers.
The existing law governing the City of Shreveport, prescribes the manner in which estimates and appropriations therefor shall be made, or, in other words, defines and fixes the remedy. The reasons given in our previous opinion, are applicable to the circumstances connected with *1249the contracting of the debt claimed by relator. Whatever rights plaintiff is entitled to may be enforced only by requiring the city to comply with the law, by placing, at the proper time, the claim or indebtedness, which may be due, upon the budget and making provision for the collection of taxes to pay the same.
The rehearing asked for is refused.